Appellant was convicted of driving cattle across the quarantine line established by the Live Stock Sanitary Commission of the State of Texas, and fined $250; hence this appeal.
In driving the cattle, he evidently violated the order of the commission. The question before us is whether the commission had a right to fix the time (as was done in this case) for the driving of cattle. The commission prohibited, by an order, the driving and moving of cattle across a certain line from the 15th day of February, 1896, to the 15th day of November, 1896. The commission had no authority to make any such order. In doing so they violated the plain, unequivocal provisions of the statute upon this subject. The statute (Revised Statutes 1895) provides as follows: "Art. 5043k. Any quarantine line that may be fixed by the Live Stock Sanitary Commission against Texas or splenetic fever, shall be so fixed as to conform to the federal quarantine line established, or that may be established, by the United States department of agriculture; provided, however, that as to the shipment or movement of live stock within the limits of the State, such quarantine lines, and the regulations in relation thereto, shall not apply from the 1st day of November to the 15th day of May of each year; provided the quarantine line now recognized and established by federal authority within the State of Texas shall not be changed prior to December 1, 1893, but said line as is now established shall remain in full force until said date." There is no conflict in the evidence as to the following facts: That appellant was on or about April 1, 1896, in the employ of J.F. Wilson, as ranch manager of his cattle, and as such manager, on the 7th day of April, 1896, did drive a herd of cattle belonging to said Wilson, consisting of about 500 head, from Wilbarger and Archer counties into the Wilson pasture in Foard County, Texas, crossing the quarantine line. Appellant had a right to drive the cattle across the line at that time, because the statute expressly provides that, as to the shipment and movement of live stock within the limits of this State, such quarantine lines, and the regulations in regard thereto, shall not apply from the 1st day of November until the 15th day of May of each year. It is insisted by the Assistant Attorney-General that the quarantine line established must conform with that established by the federal authorities. This position is correct, but it has nothing whatever to do with the question as to when the cattle can or can not be moved within this State. We deem it unnecessary to discuss the question as to whether the Legislature could confer the powers which have been conferred upon the Live Stock Sanitary Commission. When necessary, we will discuss that question. The indictment charges no offense against the laws of this State, and should have been quashed upon motion of appellant.
The judgment is reversed, and the prosecution ordered dismissed.
Reversed and ordered dismissed. *Page 509